DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 6/28/2022 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, an 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "that portion of the major surface not covered" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “a portion of the major surface not covered”.  Applicant should consider amending the “covered” language as well, as the claim requires only placing the mask in contact, and not covering.
Claim 4 recites the limitation "the curable layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the topologically structured and/or masked surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the topologically structured and/or masked substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the metal oxide" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the topologically structured substrate" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the topologically structured and/or masked substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARTER et al. (US 2017/0361508).
Regarding claims 1 and 3, CARTER teaches depositing seed metal layer 260 onto a release layer 250, depositing a base layer body 265 on the seed metal layer, and peeling the base and EC seed layer from the release layer to make the EC film 270 (paras. 116 and 117).
Regarding claims 6 and 7, CARTER teaches providing a seed layer (adhesion layer) 255 on the structured substrate 1 and vacuum depositing (chemical vapor deposition) the release layer 250 on the seed layer (para. 115).
	

Allowable Subject Matter
Claim 5 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest the release layer comprises nickel or metal oxide; the base comprises a curable layer that is cured before peeling,; or wherein portions of the seed layer contact a masking layer, the release layer deposited on the portion of the surface not covered by the masking layer, and the EC layer is deposited on the release layer selectively on portions not covered by the masking layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PAOLILLI et al. (US 2017/0239926) and MORITZ (US 2015/0114551).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745